 



Exhibit 10.4
SECOND AMENDED AND RESTATED GUARANTY
     This Second Amended and Restated Guaranty (“Amended Guaranty”), dated as of
November 2, 2007, is made by US BioEnergy Corporation, a South Dakota
corporation (the “Guarantor”), to and for the benefit of LaSalle Bank National
Association, a national banking association (the “Bank”).
Recitals
     WHEREAS, the Guarantor is a member and owner of Provista Renewable Fuels
Marketing, LLC, a Kansas limited liability company (the “Borrower”).
     WHEREAS, the Borrower has entered into an Amended and Restated Loan
Agreement dated as of August 31, 2006, pursuant to which the Bank may now or
hereafter make loans to the Borrower (“Loan Agreement”).
     WHEREAS, as a condition to making any loan to the Borrower under the Loan
Agreement, the Bank required the execution and delivery of a guaranty dated
August 31, 2006, which Original Guaranty was amended by the Amended and Restated
Guaranty dated January 30, 2007 (collectively, the “Original Guaranty”).
     WHEREAS, the Guarantor, Bank, and CHS, Inc., a Minnesota corporation (the
“Co-Guarantor”) (collectively, the Guarantor and Co-Guarantor shall be referred
to as the “Guarantors”) have agreed that each of the Guarantors shall provide a
limited guaranty to the Bank in the amount of Ten Million and 00/100 Dollars
($10,000,000.00), totaling Twenty Million and 00/100 Dollars ($20,000,000.00) in
the aggregate.
     WHEREAS, by execution of this Amended Guaranty, the Guarantor and the Bank
have agreed to amend the Original Guaranty so as to limit the Guarantor’s
obligation to $10,000,000.
     NOW THEREFORE, the Guarantor, hereby agrees as follows:
     1. Definitions. Each capitalized term used in this Amended Guaranty and not
otherwise defined herein shall have the meaning assigned to it in the Loan
Agreement.
     2. Obligations Guaranteed. The Guarantor hereby absolutely and
unconditionally guarantees to the Lender the full and prompt payment when due,
whether at maturity or earlier by reason of acceleration or otherwise, of
(i) the Note, including all principal and interest due thereon and any
extensions, renewals or replacements thereof, and (ii) each and every other
debt, liability and obligation of every type and description arising under or in
connection with the Loan Agreement or any of the other Loan Documents therein
described which the Borrower may now or at any time hereafter owe to any Bank,
including without limitation all Obligations, whether such debt, liability or
obligation now exists or is hereafter created or incurred, whether it is direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several (all of
said sums being hereinafter called the “Obligations”); provided, however, that
the Guarantor

 



--------------------------------------------------------------------------------



 



shall have no obligation to make payment on account of any Obligations until the
expiration of three (3) business days after receipt by the Guarantor of written
demand from the Bank requiring payment thereof.
     3. Amount of Guaranty. Except as set forth in Section 8 below, the
liability of the Guarantor shall be limited to the lesser of: (i) fifty percent
(50%) of the Obligations or (ii) Ten Million and 00/100 Dollars ($10,000,000.00)
(hereinafter the “Guaranteed Amount”). Obligations may be created and continued
in any amount without affecting or impairing the liability of the Guarantor
hereunder, and the Bank may pay (or allow for the payment of) the excess out of
any sums received by or available to the Bank on account of the Obligations from
the Borrower or any other person or any other guarantor, from their properties,
out of any collateral security or from any other source, and such payment (or
allowance) shall not reduce, affect or impair the liability of the Guarantor
hereunder. Any payment made by the Guarantor under this Amended Guaranty shall
be effective to reduce or discharge the liability of the Guarantor hereunder.
     4. Guarantor’s Representations and Warranties. The Guarantor represents and
warrants to the Bank that (i) the Guarantor is a corporation, duly organized and
existing in good standing and has full power and authority to make and deliver
this Amended Guaranty; (ii) the execution, delivery and performance of this
Amended Guaranty by the Guarantor have been duly authorized by all necessary
action required by the constituent documents of the Guarantor and do not and
will not violate the provisions of, or constitute a default under, any presently
applicable law or its articles of incorporation or bylaws or any agreement
presently binding on it; (iii) this Amended Guaranty has been duly executed and
delivered by the authorized officers of the Guarantor and constitutes its
lawful, binding and legally enforceable obligation; and (iv) the authorization,
execution, delivery and performance of this Amended Guaranty do not require
notification to, registration with, or consent or approval by, any federal,
state or local regulatory body or administrative agency. The Guarantor
represents and warrants to the Bank that the Borrower is a limited liability
company, fifty percent (50%) thereof being owned by the Guarantor, and the
Guarantor expects to derive substantial benefits therefrom and from any loans,
credit transactions, financial accommodations, discounts, purchases of property
and other transactions and events resulting in the creation of the Obligations
guarantied hereby, and that this Amended Guaranty is given for a corporate
purpose. The Guarantor agrees to rely exclusively on the right to revoke this
Amended Guaranty prospectively as to future transactions, in accordance with
paragraph 5, if at any time, in the opinion of the directors or officers, the
benefits then being received by the Guarantor in connection with this Amended
Guaranty are not sufficient to warrant the continuance of this Amended Guaranty
as to the future Obligations of the Borrower. Accordingly, so long as this
Amended Guaranty is not revoked prospectively in accordance with paragraph 5,
the Bank may rely conclusively on a continuing warranty, hereby made, that the
Guarantor continues to be benefited by this Amended Guaranty and the Bank shall
have no duty to inquire into or confirm the receipt of any such benefits, and
this Amended Guaranty shall be effective and enforceable by the Bank without
regard to the receipt, nature or value of any such benefits.
     5. Unconditional Nature. No act or thing need occur to establish the
Guarantor’s liability hereunder, and no act or thing, except full payment and
discharge of all of the Obligations or payment by the Guarantor of its
Guaranteed Amount, shall in any way

2



--------------------------------------------------------------------------------



 



exonerate the Guarantor hereunder or modify, reduce, limit or release the
Guarantor’s liability hereunder. This is an absolute, unconditional and
continuing guaranty of payment of the Obligations and shall continue to be in
force and be binding upon the Guarantor, whether or not all of the Obligations
is paid in full, until this Amended Guaranty is revoked prospectively as to
future transactions, by written notice actually received by the Bank, and such
revocation shall not be effective as to the amount of Obligations existing or
committed for at the time of actual receipt of such notice by the Bank, or as to
any renewals, extensions, refinancings or refundings thereof, not to exceed,
however, the aggregate principal amount of the Obligations as of the date of
receipt by the Agent of any such notice of revocation.
     6. Dissolution or Insolvency of Guarantor. The dissolution or adjudication
of bankruptcy of the Guarantor shall not revoke this Amended Guaranty, except
upon actual receipt of written notice thereof by the Bank and only
prospectively, as to future transactions, as herein set forth. If the Guarantor
shall be dissolved or shall be or become insolvent (however defined), then the
Bank shall have the right to declare immediately due and payable, and the
Guarantor will forthwith pay to the Bank the Guaranteed Amount whether due and
payable or unmatured. If the Guarantor voluntarily commences or there is
commenced involuntarily against the Guarantor a case under the United States
Bankruptcy Code, the Guaranteed Amount, whether due and payable or unmatured,
shall be immediately due and payable without demand or notice thereof.
     7. Subrogation. The Guarantor will not exercise or enforce any right of
contribution, reimbursement, recourse or subrogation available to the Guarantor
as to any of the Obligations, or against any person liable therefor, or as to
any collateral security therefor, unless and until all of the Obligations shall
have been fully paid and discharged.
     8. Enforcement Expenses. In addition to the Guaranteed Amount, the
Guarantor will pay or reimburse the Bank for all costs, expenses and reasonable
out-of-pocket attorneys’ fees paid or incurred by the Bank in endeavoring to
collect and enforce the Obligations and in enforcing this Amended Guaranty.
     9. Bank’s Rights. The Bank shall not be obligated by reason of this Amended
Guaranty to engage in any transactions with or for the Borrower. Whether or not
any existing relationship between the Guarantor and the Borrower has been
changed or ended and whether or not this Amended Guaranty has been revoked, the
Bank may enter into transactions resulting in the creation or continuance of the
Obligations and may otherwise agree, consent to or suffer the creation or
continuance of any of the Obligations, without any consent or approval by the
Guarantor and without any prior or subsequent notice to the Guarantor. The
Guarantor’s liability shall not be affected or impaired by any of the following
acts or things (which the Bank is expressly authorized to do, omit or suffer
from time to time, both before and after revocation of this Amended Guaranty,
without consent or approval by or notice to the Guarantor): (i) any acceptance
of collateral security, guarantors, accommodation parties or sureties for any or
all of the Obligations; (ii) one or more extensions or renewals of the
Obligations (whether or not for longer than the original period) or any
modification of the interest rates, maturities, if any, or other contractual
terms applicable to any of the Obligations or any amendment or modification of
any of the terms or provisions of any loan agreement or other agreement under
which the Obligations or any part thereof arose; (iii) any waiver or indulgence
granted to the Borrower, any delay or lack of diligence in the enforcement of
the Obligations or any failure to institute

3



--------------------------------------------------------------------------------



 



proceedings, file a claim, give any required notices or otherwise protect any of
the Obligations; (iv) any full or partial release of, compromise or settlement
with, or agreement not to sue, the Borrower or any guarantor or other person
liable in respect of any of the Obligations; (v) any release, surrender,
cancellation or other discharge of any evidence of the Obligations or the
acceptance of any instrument in renewal or substitution therefor; (vi) any
failure to obtain collateral security (including rights of setoff) for the
Obligations, or to see to the proper or sufficient creation and perfection
thereof, or to establish the priority thereof, or to preserve, protect, insure,
care for, exercise or enforce any collateral security; or any modification,
alteration, substitution, exchange, surrender, cancellation, termination,
release or other change, impairment, limitation, loss or discharge of any
collateral security; (vii) any collection, sale, lease or disposition of, or any
other foreclosure or enforcement of or realization on, any collateral security;
(viii) any assignment, pledge or other transfer of any of the Obligations or any
evidence thereof; (ix) any manner, order or method of application of any
payments or credits upon the Obligations; and (x) any election by the Bank under
Section 1111(b) of the United States Bankruptcy Code. The Guarantor waives any
and all defenses and discharges available to a surety, guarantor or
accommodation co-obligor.
     10. Waivers by Guarantor. The Guarantor waives any and all defenses,
claims, setoffs and discharges of the Borrower, or any other obligor, pertaining
to the Obligations, except the defense of discharge by indefeasible payment in
full. Without limiting the generality of the foregoing, the Guarantor will not
assert, plead or enforce against the Bank any defense of waiver, release,
discharge or disallowance in bankruptcy, statute of limitations, res judicata,
statute of frauds, anti-deficiency statute, fraud, incapacity, minority, usury,
illegality or unenforceability which may be available to the Borrower or any
other person liable in respect of any of the Obligations, or any setoff
available against the Bank to the Borrower or any other such person, whether or
not on account of a related transaction. The Guarantor expressly agrees that the
Guarantor shall be and remain liable for any deficiency remaining after
foreclosure of any mortgage or security interest securing the Obligations,
whether or not the liability of the Borrower or any other obligor for such
deficiency is discharged pursuant to statute or judicial decision. The liability
of the Guarantor shall not be affected or impaired by any voluntary or
involuntary liquidation, dissolution, sale or other disposition of all or
substantially all of the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
event or proceeding affecting, the Borrower or any of its assets. The Guarantor
will not assert, plead or enforce against the Bank any claim, defense or setoff
available to the Guarantor against the Borrower. The Guarantor waives
presentment, demand for payment (except as herein specified), notice of dishonor
or nonpayment and protest of any instrument evidencing the Obligations. The Bank
shall not be required first to resort for payment of the Obligations to the
Borrower or other persons, or their properties, or first to enforce, realize
upon or exhaust any collateral security for the Obligations, before enforcing
this Amended Guaranty.
     11. If Payments Set Aside, etc. If any payment applied by the Bank to the
Obligations is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Borrower or any other obligor), the
Obligations to which such payment was applied shall for the purpose of this
Amended Guaranty be deemed to have continued in existence, notwithstanding such

4



--------------------------------------------------------------------------------



 



application, and this Amended Guaranty shall be enforceable as to such
Obligations as fully as if such application had never been made.
     12. Additional Obligation of Guarantor. The Guarantor’s liability under
this Amended Guaranty is in addition to and shall be cumulative with all other
liabilities of the Guarantor to the Bank as guarantor, surety, endorser,
accommodation co-obligor, Borrower or otherwise of any of the Obligations or
obligations of the Borrower, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
     13. No Duties Owed by Bank. The Guarantor acknowledges and agrees that the
Bank (i) has not made any representations or warranties with respect to,
(ii) does not assume any responsibility to the Guarantor for, and (iii) has no
duty to provide information to the Guarantor regarding, the enforceability of
any of the Obligations or the financial condition of the Borrower or any other
guarantor. The Guarantor has independently determined the creditworthiness of
the Borrower and the enforceability of the Obligations and until the Obligations
is paid in full will independently and without reliance on the Agent or the Bank
continue to make such determinations.
     14. Notice. Any notices, consents, directions, demands or other
communications given under this Amended Guaranty (unless otherwise specified
herein) shall be in writing and shall be deemed to have been duly given when
delivered in person or by overnight delivery at, or telecopied to the respective
addresses or telecopy numbers, as the case may be, set forth below (or to such
other address or telecopy numbers as either party shall give notice to the other
party pursuant to this paragraph 14):
If to the Guarantor:
US BioEnergy Corporation
5500 Cenex Drive
Inver Grove Heights, MN 55077
Attention: Gregory Schlicht
Telephone: (651) 554-5000
Facsimile:

5



--------------------------------------------------------------------------------



 



If to the Bank:
LaSalle Bank National Association
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Jeffrey Ware
Telephone: (312) 904-2417
Facsimile: (312) 904-4779
   Any such demand, notice or communication hereunder shall be deemed to have
been duly given when received by the other party or parties at the addresses
described above, or such other address as may hereafter be furnished to the
other party or parties by like notice and shall be deemed to have been received
on the date delivered to or received at the premises of the addresses.
     15. Jurisdiction. The Guarantor hereby irrevocably submits to the
non-exclusive jurisdiction of any federal court sitting in Chicago, Illinois, in
any action or proceeding arising out of or relating to this Amended Guaranty,
and the Guarantor hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such federal court. The
Guarantor hereby irrevocably waives, to the fullest extent it may effectively do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding. The Guarantor irrevocably consents to the service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding by the mailing of copies of such process to the Guarantor
in accordance with paragraph 14 above. The Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this paragraph 15 shall affect the right of any
party to serve legal process in any other manner permitted by law or affect the
right of any party to bring any action or proceeding in the courts of other
jurisdictions.
     16. WAIVER OF JURY TRIAL. THE GUARANTOR AND THE BANK HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AMENDED GUARANTY OR ANY INSTRUMENT OR
DOCUMENT DELIVERED THEREUNDER.
     17. Acknowledgment. Guarantor hereby (i) acknowledges receipt of this
Amended Guaranty; (ii) consents to the terms and execution thereof;
(iii) reaffirms its obligations to the Bank pursuant to the terms of this
Amended Guaranty; and (iv) acknowledges that the Bank may amend, restate,
extend, renew or otherwise modify the Loan Agreement and any indebtedness or
agreement of the Borrower, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under this
Amended Guaranty for all of the Borrower’s present and future indebtedness to
the Bank.

6



--------------------------------------------------------------------------------



 



     18. Several Nature. The Obligations of Guarantor under this Amended
Guaranty shall be several with the obligations of any other guarantor of the
Obligations of Borrower.
     19. Miscellaneous. This Amended Guaranty shall be effective upon delivery
to the Bank, without further act, condition or acceptance by the Bank, shall be
binding upon the Guarantor and the successors and assigns of the Guarantor and
shall inure to the benefit of the Bank and their respective participants,
successors and assigns. Any invalidity or unenforceability of any provision or
application of this Amended Guaranty shall not affect other lawful provisions
and application thereof, and to this end the provisions of this Amended Guaranty
are declared to be severable. This Amended Guaranty may not be waived, modified,
amended, terminated, released or otherwise changed except by a writing signed by
the Guarantor and the Bank. This Amended Guaranty shall be governed by and
construed in accordance with the substantive laws (other than conflict laws) of
the State of Illinois. This Amended Guaranty constitutes an amendment and
restatement of, and replacement and substitution for, those documents that
constitute the Original Guaranty. The obligations evidenced by the Original
Guaranty are continuing obligations evidenced hereby as amended, and nothing
herein shall be deemed to constitute a satisfaction or release of the
obligations or otherwise adversely affect any lien, mortgage or security
interest securing indebtedness or any rights of the Bank against the Guarantor,
if any, or any other party primarily or secondarily liable for such
indebtedness.
     IN WITNESS WHEREOF, this Amended Guaranty has been duly executed by the
Guarantor the date first written above.
US BIOENERGY CORPORATION.,
a South Dakota corporation
  /s/ Richard Atkinson                           
By: Richard Atkinson
Its: Senior Vice President & CFO

7